Exhibit 10.26
(SYKES LOGO) [g17759g1775901.gif]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Please read this Agreement carefully. This Agreement describes the basic legal
and ethical responsibilities that you are required to observe as an executive
exposed to highly sensitive technology and strategic information. Consult with
your legal counsel if all the Term or Renewal Period and provisions of this
Agreement are not fully understood by you.
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 30th day
of December, 2008, by and between SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Company”), and Charles E. Sykes (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive currently serves as President and Chief Executive
Officer of the Company subject to the terms and conditions of the Employment
Agreement dated August 1, 2004, as amended (the “Prior Agreement”);
     WHEREAS, the parties now desire to amend and restate the Prior Agreement
to, among other things, bring the terms of the Prior Agreement into compliance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and
     WHEREAS, the Executive desires to be employed by the Company on the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
covenant and agree as follows:
     1. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company shall employ the Executive during the Term or Renewal
Period(s) (as hereinafter defined) in the positions of President and Chief
Executive Officer (“CEO”). As President and CEO, the Executive shall report
directly to the Company’s Board of Directors and shall render to the Company
such management and policy-making services of the type customarily performed by
persons serving in similar capacities with other employers that are similar to
the Company, together with such other duties with which he is charged by the
Company’s By-laws and subject to the overall direction and control of the
Company Board of Directors. The Executive accepts such employment and agrees to
devote his best efforts and entire business time, skill, labor, and attention to
the performance of such duties. The Executive agrees to promptly provide a
description of any other commercial duties or pursuits engaged in by the
Executive to the Company’s Board of Directors. If the Board of Directors
determines in good faith that such activities conflict with the Executive’s
performance of his duties hereunder, the Board of Directors shall notify
Executive within thirty (30) days and the Executive shall promptly cease such
activities to the extent as directed by the Board of Directors. If the Board of
Directors does not provide such notice, Executive shall be free to engage in
such commercial duties or pursuits.

          Executive/ Term or Renewal Period   Sykes Enterprises Incorporated  
_________ Revised 12/08   Page Number 1   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
It is acknowledged and agreed that such description shall be made regarding any
such activities in which the Executive owns more than 5% of the ownership of the
organization or which may be in violation of Section 5 hereof, and that the
failure of the Executive to provide any such description shall enable the
Company to terminate the Executive for Cause (as provided in Section 6(c)
hereof). The Company agrees to hold any such information provided by the
Executive confidential and not disclose the same to any person other than a
person to whom disclosure is reasonably necessary or appropriate in light of the
circumstances. In addition, the Executive agrees to serve without additional
compensation if elected or appointed to any office or position, including as a
director, of the Company or any subsidiary or affiliate of the Company;
provided, however, that the Executive shall be entitled to receive such benefits
and additional compensation, if any, that is paid to executive officers of the
Company in connection with such service.
     2. Term or Renewal Period. Subject to the Term or Renewal Period(s) and
conditions of this Agreement, including, but not limited to, the provisions for
termination set forth in Section 6 hereof, the employment of the Executive under
this Agreement shall commence on the effective date hereof and shall continue
until July 31, 2009 (such Term shall herein be defined as the “Term”). Provided,
however, that this Agreement shall renew automatically for successive one
(1) year periods (“Renewal Periods”) unless either party gives written notice of
termination at least that number of days set forth on Exhibit A before the end
of the Term or Renewal Period, as applicable (the “Renewal Notice Period”). The
Executive agrees that some portions of this Agreement, including Sections 4, 5,
6 and 10 hereof, will remain in force after the termination of this Agreement.
     3. Compensation.
     (a) Base Salary and Bonus. As compensation for the Executive’s services
under this Agreement, the Executive shall receive and the Company shall pay a
weekly base salary set forth on Exhibit A. Such base salary may be increased but
not decreased during the Term or Renewal Period in the Company’s discretion
based upon the Executive’s performance and any other factors the Company deems
relevant. Such base salary shall be payable in accordance with the policy then
prevailing for the Company’s executives. In addition to such base salary, the
Executive shall be entitled during the Term or Renewal Period to a performance
bonus and shall be eligible to participate in and receive payments or awards
from all other bonus and other incentive compensation, stock option and
restricted stock plans as may be adopted by the Company, all as determined by
the Compensation Committee of the Board of Directors in its sole discretion, and
in each case payable to Executive in accordance with the terms and conditions of
the applicable plan.
     (b) Payments. All amounts paid pursuant to this Agreement shall be subject
to withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.
     (c) Other Benefits. The Executive shall be reimbursed by the Company for
all reasonable and customary travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder in accordance
with the Company’s standard

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 2   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
policy regarding expense verification practices. The Executive shall be entitled
to that number of weeks paid vacation per year that is available to other
executive officers of the Company in accordance with the Company’s standard
policy regarding vacations and such other fringe benefits as may be set forth on
Exhibit A and shall be eligible to participate in such pension, life insurance,
health insurance, disability insurance, and other executive benefits plans, if
any, which the Company may from time to time make available to its executive
officers generally. Benefits under such plans, if any, shall be paid or provided
to Executive in accordance with the terms and conditions of the applicable plan.
     4. Confidential Information.
     (a) The Executive has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company, including,
without limitation, confidential information with respect to the Company’s
technical data, research and development projects, methods, products, software,
financial data, business plans, financial plans, customer lists, business
methodology, processes, production methods and techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Executive
covenants and agrees that during the Executive’s employment by the Company
(whether during the Term or Renewal Period hereof or otherwise) and thereafter,
the Executive shall not, without the prior written consent of the Company,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
the Executive’s duties hereunder, any Confidential Information obtained by the
Executive while in the employ of the Company.
     (b) The Executive agrees that all memoranda; notes; records; papers or
other documents; computer disks; computer, video or audio tapes; CD-ROMs; all
other media and all copies thereof relating to the Company’s operations or
business, some of which may be prepared by the Executive; and all objects
associated therewith in any way obtained by the Executive shall be the Company’s
property. This shall include, but is not limited to, documents; computer disks;
computer, video and audio tapes; CD-ROMs; all other media and objects concerning
any technical data, methods, products, software, research and development
projects, financial data, financial plans, business plans, customer lists,
contracts, price lists, manuals, mailing lists, advertising materials; and all
other materials and records of any kind that may be in the Executive’s
possession or under the Executive’s control. The Executive shall not, except for
the Company’s use, copy or duplicate any of the aforementioned documents or
objects, nor remove them from the Company’s facilities, nor use any information
concerning them except for the Company’s benefit, either during the Executive’s
employment or thereafter. The Executive covenants and agrees that the Executive
will deliver all of the aforementioned documents and objects, if any, that may
be in the Executive’s possession to the Company upon termination of the
Executive’s employment, or at any other time at the Company’s request.
     (c) In any action to enforce or challenge these Confidential Information
provisions, the prevailing party is entitled to recover its attorney’s fees and
costs.

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 3   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
     5. Covenant Not-to-Compete and No Solicitation. Executive recognizes that
the Company is in the business of employing individuals to provide specialized
and technical services to the Company’s Clients. The purpose of these Covenant
Not-to-Compete and No Solicitation provisions are to protect the relationship
which exists between the Company and its Client while Executive is employed and
after Executive leaves the employ of the Company. The consideration for these
Covenant Not-to-Compete and No Solicitation provisions is the Executive’s
employment with the Company.
     (a) Executive acknowledges the following:
     (1) The Company expended considerable resources in obtaining contracts with
its Clients;
     (2) The Company expended considerable resources to recruit and hire
employees who could perform services for its Clients;
     (3) Through his employ with the Company, Executive will develop a
substantial relationship with the Company’s existing or potential Clients,
including, but not limited to, being the sole or primary contact between the
Client and the Company;
     (4) Executive will be exposed to valuable confidential business information
about the Company, its Clients, and the Company’s relationship with its Client;
     (5) By providing services on behalf of the Company, Executive will develop
and enhance the valuable business relationship between the Company and its
Client;
     (6) The relationship between the Company and its Client depends on the
quality and quantity of the services Executive performs;
     (7) Through employment with the Company, Executive will increase his
opportunity to work directly for the Client or for a competitor of the Company;
and
     (8) The Company will suffer irreparable harm if Executive breaches these
Covenant Not-to-Compete and No Solicitation provisions of this Agreement.
     (b) Executive agrees that:
     (1) The relationship between the Company and its Client (developed and
enhanced when the Executive performs services on behalf of the Company) is a
legitimate business interest for the Company to protect;
     (2) The Company’s legitimate business interest is protected by the
existence and enforcement of these Covenant Not-to-Compete and No Solicitation
provisions;

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 4   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
     (3) The business relationship which is created or exists between the
Company and its Client, or the goodwill resulting from it, is a business asset
of the Company and not the Executive; and
     (4) Executive will not seek to take advantage of opportunities which result
from his employment with the Company and that entering into the Agreement
containing Covenant Not-to-Compete and No Solicitation provisions is reasonable
to protect the Company’s business relationship with its Clients.
     (c) Restrictions on Executive. During the Term or Renewal Period(s) of this
Agreement and for a period of one (1) year after the termination of this
Agreement, for whatever reason, whether such termination was by the Company or
the Executive, voluntarily or involuntarily, and whether with or without cause,
Executive agrees that he/she shall not, as a principal, employer, stockholder,
partner, agent, consultant, independent contractor, employee, or in any other
individual or representative capacity:
     (1) Directly or indirectly engage in, continue in, or carry on the business
of the Company or any business substantially similar thereto, including owning
or controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar
thereto;
     (2) Consult with, advise, or assist in any way, whether or not for
consideration of any kind, any corporation, partnership, firm, or other business
organization which is now, becomes, or may become a competitor of the Company in
any aspect of the Company’s business during the Executive’s employment with the
Company, including, but not limited to, advertising or otherwise endorsing the
products of any such competitor or loaning money or rendering any other form of
financial assistance to or engaging in any form of transaction whether or not on
an arm’s length basis with any such competitor;
     (3) Provide or attempt to provide or solicit the opportunity to provide or
advise others of the opportunity to provide any services of the type Executive
performed for the Company or the Company’s Clients (regardless of whether and
how such services are to be compensated, whether on a salaried, time and
materials, contingent compensation, or other basis) to or for the benefit of any
Client (i) to which Executive has provided services in any capacity on behalf of
the Company, or (ii) to which Executive has been introduced to or about which
the Executive has received information through the Company or through any Client
from which Executive has performed services in any capacity on behalf of the
Company;
     (4) Retain or attempt to retain, directly or indirectly, for itself or any
other party, the services of any person, including any of the Company’s
employees, who were providing services to or on behalf of the Company while
Executive was employed by the Company and to whom Executive has been introduced
or about whom Executive has

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 5   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
received information through the Company or through any Client for which
Executive has performed services in any capacity on behalf of the Company;
     (5) Engage in any practice, the purpose of which is to evade the provisions
of this Agreement or to commit any act which is detrimental to the successful
continuation of or which adversely affects the business or the Company;
provided, however, that the foregoing shall not preclude the Executive’s
ownership of not more than 2% of the equity securities of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;
     (6) For purpose of these Covenant Not-to-Compete and No Solicitation
provisions, Client includes any subsidiaries, affiliates, customers, and clients
of the Company’s Clients. The Executive agrees that the geographic scope of this
Covenant Not-to-Compete shall extend to the geographic area where the Company’s
Clients conduct business at any time during the Term or Renewal Period(s) of
this Agreement. For purposes of this Agreement, “Clients” means any person or
entity to which the Company provides or has provided within a period of one (1)
year prior to the Executive’s termination of employment, labor, materials or
services for the furtherance of such entity’s or person’s business or any person
or entity that within such period of one (1) year the Company has pursued or
communicated with for the purpose of obtaining business for the Company.
     (d) Enforcement. These Covenant Not-to-Compete and No Solicitation
provisions shall be construed and enforced under the laws of the State of
Florida. In the event of any breach of this Covenant Not-to-Compete, the
Executive recognizes that the remedies at law will be inadequate, and that in
addition to any relief at law which may be available to the Company for such
violation or breach and regardless of any other provision contained in this
Agreement, the Company shall be entitled to equitable remedies (including an
injunction) and such other relief as a court may grant after considering the
intent of this Section 5. It is further acknowledged and agreed that the
existence of any claim or cause of action on the part of the Executive against
the Company, whether arising from this Agreement or otherwise, shall in no way
constitute a defense to the enforcement of this Covenant Not-to-Compete, and the
duration of this Covenant Not-to-Compete shall be extended in an amount which
equals the time period during which the Executive is or has been in violation of
this Covenant Not-to-Compete. In the event a court of competent jurisdiction
determines that the provisions of this Covenant Not-to-Compete are excessively
broad as to duration, geographic scope, prohibited activities or otherwise, the
parties agree that this covenant shall be reduced or curtailed only to the
extent necessary to render it enforceable.
     (e) In an action to enforce or challenge these Covenant Not-to-Compete and
No Solicitation provisions, the prevailing party is entitled to recover its
attorney’s fees and costs.
     (f) By signing this Agreement, the Executive acknowledges that he/she
understands the effects of these Covenant Not-to-Compete and No Solicitation
provisions and agrees to abide by them.

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 6   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
     6. Termination
     (a) Death. The Executive’s employment hereunder shall terminate upon his
death.
     (b) Disability. If during the Term or Renewal Period(s) the Executive
becomes physically or mentally disabled in accordance with the terms and
conditions of any disability insurance policy covering the Executive, or, if due
to such physical or mental disability the Executive becomes unable for a period
of more than six (6) consecutive months to perform his duties hereunder on
substantially a full-time basis as determined by the Company in its sole
reasonable discretion, the Company may, at its option, terminate the Executive’s
employment hereunder upon not less than thirty (30) days’ written notice so long
as the terms of any disability insurance policy, then in effect provide for
Executive to receive disability payments from that date forward.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause effective immediately upon notice. For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder:
(i) if the Executive engages in conduct which has caused or is reasonably likely
to cause demonstrable and serious injury to Company; (ii) if the Executive is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (iii) for the Executive’s failure
or refusal to perform his duties or responsibilities hereunder as determined by
the Company’s Board of Directors in good faith, if such failure or refusal
continues for a period of ten (10) days after written notice of the same to the
Executive; provided, however, that the Executive also shall be given an
opportunity to explain such failure or refusal to the Board of Directors (but
not the right to address the Board of Directors more than once for any
particular action (or series of actions) or omission (or series of omissions);
(iv) for gross incompetence; (v) for the Executive’s violation of this
Agreement, including, without limitation, Section 5 hereof; (vi) for chronic
absenteeism; (vii) for use of illegal drugs; (viii) for insobriety by the
Executive while performing his or her duties hereunder; and (ix) for any act of
dishonesty or falsification of reports, records, or information submitted by the
Executive to the Company.
     (d) Termination by the Executive. The Executive may terminate his
employment hereunder at any time and for any reason by delivering written notice
of termination to the Company. However, if the Executive terminates his
employment for Good Reason (as defined below), such termination shall be deemed
to be a termination by the Company without Cause and, therefore, a breach of
this Agreement by the Company. For purposes of this Agreement, the term “Good
Reason” shall mean (i) a Change of Control of the Company (as defined in
Section 7 hereof), (ii) a good faith determination by the Executive that there
has been a breach of this Agreement by the Company, (iii) a material adverse
change in the Executive’s working conditions or status, (iv) the deletion of, or
change in, either of the following titles of Executive: CEO or President, (v) a
significant relocation of the Executive’s principal office, (vi) a significant
increase in travel requirements, or (vii) an impairment of the Executive’s
health to an extent that makes the continued performance of his duties hereunder
hazardous to his physical or mental health or his life. If the Executive desires
to terminate his employment for Good Reason, he shall deliver written notice of
termination to the Board of Directors indicating in reasonable detail the facts
and circumstances alleged to provide a basis for such termination and shall
cease

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 7   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
performing the Executive’s duties hereunder on the date which is thirty
(30) days after delivery of the notice, which date also shall be the date of
termination of the Executive’s employment.
     (e) Payments Upon Termination. In the event of a termination of the
Executive’s employment pursuant to Section 6 or by the Executive, all payments
and Company benefits to the Executive hereunder, except the payments (if any)
provided below, shall immediately cease and terminate. In the event of an early
termination or non-renewal by the Company of the Executive’s employment with the
Company for any reason other than pursuant to Section 6(a), (b) or (c), or an
voluntary termination by Executive of his employment for Good Reason pursuant to
Section 6(d), the Company shall pay the Executive an amount equal to the
Liquidated Damages defined in Section 6(f) below (in lieu of actual damages) for
the early termination or non-renewal of his employment. In the event of a
termination of the Executive’s employment by the Company for any reason other
than pursuant to Section 6(a), (b) or (c), or Executive’s voluntary termination
for Good Reason pursuant to Section 6(d), the Covenant Not-to-Compete set forth
in Section 5 hereof shall remain in full force and effect for the period set
forth in Section 6(f) below. If the Company terminates the Executive’s
employment pursuant to Section 6(a), (b), or (c) or the Executive voluntarily
terminates such employment other than for Good Reason pursuant to Section 6(d),
the Executive shall not be entitled to any Liquidated Damages and the Covenant
Not-to-Compete set forth in Section 5 hereof shall remain in full force and
effect as set forth in Section 6(f) below. Notwithstanding anything to the
contrary herein contained, and in addition to any other compensation to which
the Executive may be entitled to receive pursuant to this Agreement, the
Executive shall receive all compensation and other benefits to which he or she
was entitled under this Agreement or otherwise as an executive of the Company
through the termination date, payable to Executive in accordance with this
Agreement or the applicable plan.
     (f) Liquidated Damages and Non-Competition/Solicitation.
     (1) Liquidated Damages Amount. Except as provided in below, the Liquidated
Damages (“Liquidated Damages”) amount, if due as provided above, shall be equal
to the weekly amount stated as Base Salary on Exhibit A, multiplied by one
hundred and four (104) weeks.
          In the event of termination of the Executive’s employment pursuant to
Section 6(d)(i), Liquidated Damages shall be equal to (x) the weekly amount
stated as Base Salary on Exhibit A, multiplied by one hundred fifty six
(156) weeks, plus (y) an amount determined by multiplying the annual Target
Bonus designated or otherwise indicated for the Executive in the year such
change of control occurs by a factor of three (3). The Target Bonus amount shall
be determined under the performance based bonus plan in which the Executive is
then participating. Finally, in the event of termination of the Executive’s
employment pursuant to Section 6(d)(i), all vesting periods relating to stock
options, stock grants or any other similar type of equity incentive and/or
compensation program shall immediately accelerate and be fully vested and
exercisable at the option of the Executive upon the event of termination.

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 8   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
     (2) Payment Terms. Except as provided below, the amount of Liquidated
Damages determined in accordance with Section 6(f)(1) shall be paid biweekly in
equal installments over fifty-two (52) weeks, commencing immediately upon
Executive’s separation from service.
          Notwithstanding the foregoing, if Executive is a Specified Employee
(as defined below) on the date of Executive’s separation from service (as
defined below) (the “Severance Date”), to the extent that Executive is entitled
to receive any benefit or payment upon such separation from service under this
Agreement that constitutes deferred compensation within the meaning of
Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to
Executive on the date otherwise required to be provided or paid. Instead, all
such amounts shall be accumulated and paid in a single lump sum to Executive on
the first business day after the date that is six (6) months after the Severance
Date (or, if earlier, within fifteen (15) days following Executive’s date of
death). If Executive is required to pay for a benefit that is otherwise required
to be provided by the Company under this Agreement by reason of this paragraph,
Executive shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Severance Date (or,
if earlier, within fifteen (15) days following Executive’s date of death). All
benefits or payments otherwise required to be provided or paid on or after the
date that is six (6) months after the Severance Date shall not be affected by
this paragraph and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this Agreement. It is
intended that each installment under this Agreement be regarded as a separate
“payment” for purposes of Section 409A of the Code. This paragraph is intended
to comply with the requirements of Section 409A(a)(2)(B)(i) of the Code.
     (3) The provisions of Section 5 (the “Non-Competition/Solicitation
Provisions”) shall survive the early termination of this Agreement, by either
party, and for any reason, for a period of one hundred and four (104) weeks
following termination. Notwithstanding anything herein to the contrary, the
Non-Solicitation restrictions set forth in Section 5(c)(4) shall survive the
termination of this Agreement and remain in effect for one hundred and four
(104) full weeks following termination.
     (g) Condition Precedent to Receipt of Liquidated Damages. The Executive
expressly agrees that in the event of a termination of this Agreement prior to
the expiration of the Term or Renewal Period, Executive will execute an
agreement containing the waiver and release provisions set forth on Exhibit “B.”
The Executive agrees and acknowledges that the execution of such an agreement
upon termination prior to the expiration of the Term or Renewal Period, is a
condition precedent to the obligation of the Company to pay any Liquidated
Damages hereunder. If the Executive has not executed such an agreement with all
periods for revocation thereof expired as of the date that is ninety (90) days
after the date of employment termination (“Required Release Date”), the
Executive shall forfeit the right to receive the Liquidated Damages. To the
extent necessary to comply with Section 409A of the Code, if the date of
employment termination and the Required Release Date are in two separate taxable
years, any payment of Liquidated Damages that constitutes deferred compensation
within the meaning of

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 9   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
Section 409A of the Code shall be payable on the later of (i) the date such
payment is otherwise payable under this Agreement, or (ii) the first business
day of such second taxable year. The provisions set forth in Exhibit “B” provide
for the release and waiver of important rights and/or claims that the Executive
might have against the Company at the time of any early termination of this
Agreement. The Executive hereby represents and warrants that he/she has read the
attached Exhibit “B” and fully and completely understands the provisions
thereof.
     (h) Section 409A Provisions.
          (1) Separation from Service. To the extent necessary to comply with
Section 409A of the Code, references to “termination of employment,” “separation
from service” or variations thereof in this Agreement shall mean the Executive’s
“separation from service” from his employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Executive’s “employer” is the
Company and every entity or other person which collectively with the Company
constitutes a single service recipient (as that term is defined in Treasury
Regulations Sections 1.409A-1(g)) as the result of the application of the rules
of Treasury Regulations Sections 1.409A-1(h)(3).
          (2) Specified Employee. For purposes of this Agreement, “Specified
Employee” means a “specified employee” of the service recipient that includes
the Company (as determined under Treasury Regulations Sections 1.409A-1(g))
within the meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulations Section 1.409A-1(i), as determined in accordance with the procedures
adopted by such service recipient that are then in effect, or, if no such
procedures are then in effect, in accordance with the default procedures set
forth in Treasury Regulations Section 1.409A-1(i).
     7. Change in Control. For purposes of Section 6(d) of this Agreement, a
Change of Control shall be deemed to have occurred if the event set forth in any
one of the following paragraphs shall have occurred:
     (i) any person or entity, or group thereof acting in concert (a “Person”)
(other than (A) the Company or any of its subsidiaries, (B) a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or
any of its subsidiaries, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company), being or becoming the
“beneficial owner” (as such term is defined in Securities and Exchange
Commission (“SEC”) Rule 13d-3 under the Exchange Act) of securities of the
Company which, together with securities previously owned, confer upon such
person, entity or group the combined voting power, on any matters brought to a
vote of shareholders, of twenty percent (20%) or more of the then outstanding
shares of voting securities of the Company; or
     (ii) the sale, assignment or transfer of assets of the Company or any
subsidiary or subsidiaries, in a transaction or series of transactions, if the
aggregate consideration

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 10   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
received or to be received by the Company or any such subsidiary in connection
with such sale, assignment or transfer is greater than fifty-one percent (51%)
of the book value, determined by the Company in accordance with generally
accepted accounting principles, of the Company’s assets determined on a
consolidated basis immediately before such transaction or the first of such
transactions; or
     (iii) the merger, consolidation, share exchange or reorganization of the
Company (or one or more direct or indirect subsidiaries of the Company) as a
result of which the holders of all of the shares of capital stock of the Company
as a group would receive less than fifty-one percent (51%) of the combined
voting power of the voting securities of the Company or such surviving or
resulting entity or any parent thereof immediately after such merger,
consolidation, share exchange or reorganization; or
     (iv) the adoption of a plan of complete liquidation or the approval of the
dissolution of the Company; or
     (v) the commencement (within the meaning of SEC Rule 13e-4 under the
Exchange Act) of a tender or exchange offer which, if successful, would result
in a Change of Control of the Company; or
     (vi) a determination by the Board of Directors of the Company, in view of
the then current circumstances or impending events, that a Change of Control of
the Company has occurred or is imminent, which determination shall be made for
the specific purpose of triggering the operative provisions of this Agreement.
     8. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when hand-delivered, sent by telecopier, facsimile
transmission, or other electronic means of transmitting written documents (as
long as receipt is acknowledged) or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive, to the address set forth on the signature page.

     
If to the Company:
  Sykes Enterprises, Incorporated
 
  400 North Ashley Drive, Suite 2800
 
  Tampa, Florida 33602
 
  Attention: Chairman of the Board of Directors
 
   
 
  with a copy to:
 
   
 
  Sykes Enterprises, Incorporated
 
  400 North Ashley Drive, Suite 2800
 
  Tampa, Florida 33602
 
  Attention: General Counsel

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 11   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.
     9. Enforcement and Governing Law. It is stipulated that a breach by
Executive of the restrictive covenants set forth in Sections 4 and 5 of this
Agreement will cause irreparable damage to Company or its Clients, and that in
the event of any breach of those provisions, Company is entitled to injunctive
relief restraining Executive from violating or continuing a violation of the
restrictive covenants as well as other remedies it may have. Additionally, such
covenants shall be enforceable against the Executive’s successors or assigns or
by successor assigns.
     The validity, interpretation, construction, and performance of this
Agreement shall be governed by the internal laws of the State of Florida. Any
litigation to enforce this Agreement shall be brought in the state or federal
courts of Hillsborough County, Florida, which is the principal place of business
for Company and which is considered to be the place where this Agreement is
made. Both parties hereby consent to such courts’ exercise of personal
jurisdiction over them.
     10. Arbitration of Disputes.
     (a) Duty to Arbitrate. Except for any claim by the Company to enforce the
restrictive covenants set forth in Sections 4 and 5 above, Company and Executive
agree to resolve by binding arbitration any claim or controversy arising out of
or related to Executive’s employment by Company or this Agreement, to include
all matters directly or indirectly related to your recruitment, employment or
termination of employment by the Company including, but not limited to claims
involving laws against discrimination whether brought under federal and/or state
law, and/or claims involving co-employees but excluding workers compensation
claims, whether such claim is based in contract, tort, statute, or any other
legal theory, including any claim for damages, equitable relief, or both. The
duty to arbitrate under this Section extends to any claim by or against any
officer, director, shareholder, employee, agent, representative, parent,
subsidiary, affiliate, heir, trustee, legal representative, successor, or assign
of either party making or defending any claim that would otherwise be arbitrable
under this Section. However, this Section shall not be interpreted to preclude
either party from petitioning a court of competent jurisdiction for temporary
injunctive relief, solely to preserve the status quo pending arbitration of the
claim or controversy, upon a proper showing of the need for such relief.
     (b) The Arbitrator. A single arbitrator will conduct the arbitration in
Tampa, Florida, U.S.A., in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”), and judgment upon the
written award rendered by the arbitrator may be entered in any court of
competent jurisdiction. Notwithstanding the application of the Rules, however,
discovery in the arbitration, including interrogatories, requests for
production, requests for admission, and depositions, will be fully available and
governed by the Federal Rules of Civil Procedure and Local Rules of the United
States District Court for the Middle District of Florida. The parties may agree
upon a person to act as sole arbitrator within thirty (30) days after submission
of any claim or controversy to arbitration pursuant to this Section. If the
parties are unable to agree upon such a person within such time period, an
arbitrator shall be selected in

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 12   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
accordance with the Rules. The arbitrator will not have the power to award
punitive or exemplary damages.
     (c) Limitations Period. The parties agree that any claim or controversy
that would be arbitrable under this Section must be submitted to arbitration
within one (1) year after the claim or controversy arises and that a failure to
institute arbitration proceedings within such time period shall constitute an
absolute bar to the institution of any proceedings, in arbitration or in any
court, and a waiver of all such claims. This Section will survive the expiration
or early termination of this Agreement.
     (d) Governing Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. However, the Federal
Arbitration Act, as amended, will govern the interpretation and enforcement of
this Section.
     (e) Attorneys’ Fees. The prevailing party in any arbitration or dispute, or
in any litigation, arising out of or related to Executive’s employment by
Company or this Agreement, shall be entitled to recover all costs and reasonable
attorneys’ fees incurred on all levels and in all proceedings, including, but
not limited to, arbitration, filing, hearing, processing, and witness fees, and
any other costs and fees incurred, in any investigations, arbitrations, trials,
bankruptcies, and appeals.
     (f) Severability. Each part of this Section 10 is severable. A holding that
any part of this Section 10 is unenforceable will not affect the duty to
arbitrate under this Section 10.
     11. Miscellaneous. No provision of this Agreement may be modified or waived
unless such waiver or modification is agreed to in writing signed by the parties
hereto; provided, however, that the terms of the performance bonus and fringe
benefits set forth on Exhibit A may be amended by the Company in its discretion
without the Executive’s consent to the extent provided therein. No waiver by any
party hereto of any breach by any other party hereto shall be deemed a waiver of
any similar or dissimilar term or condition at the same or at any prior or
subsequent time. This Agreement is the entire agreement between the parties
hereto with respect to the Executive’s employment by the Company and there are
no agreements or representations, oral or otherwise, expressed or implied, with
respect to or related to the employment of the Executive which are not set forth
in this Agreement. Any prior agreement relating to the Executive’s employment
with the Company (including the Prior Agreement) is hereby superseded and void,
and is no longer in effect. This Agreement shall be binding upon and inure to
the benefit of the Company, its respective successors and assigns, and the
Executive and his heirs, executors, administrators and legal representatives.
Except as expressly set forth herein, no party shall assign any of his or its
rights under this Agreement without the prior written consent of the other party
and any attempted assignment without such prior written consent shall be null
and void and without legal effect. The parties agree that if any provision of
this Agreement shall under any circumstances be deemed invalid or inoperative,
the Agreement shall be construed with the invalid or inoperative provision
deleted and the rights and obligations of the parties shall be construed and
enforced accordingly. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute but one and the same instrument. This Agreement has
been negotiated and no

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 13   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
party shall be considered as being responsible for such drafting for the purpose
of applying any rule construing ambiguities against the drafter or otherwise.
     12. Additional Tax Provisions.
     (a) To the extent this Agreement provides for reimbursements of expenses
incurred by Executive or in-kind benefits the provision of which are not exempt
from the requirements of Section 409A of the Code, the following terms apply
with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the term of employment hereunder, or other period of time specifically provided
herein; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (3) all reimbursements will be made upon Executive’s request in accordance
with the Company’s normal policies but no later than the last day of the
calendar year immediately following the calendar year in which the expense was
incurred; and (4) the right to reimbursement or the in-kind benefit will not be
subject to liquidation or exchange for another benefit.
     (b) The parties intend for this Agreement to conform in all respects to the
requirements under Section 409A of the Code or an exemption thereto.
Accordingly, the parties intend for this Agreement to be interpreted, construed,
administered and applied in a manner as shall meet and comply with the
requirements of Section 409A of the Code or an exemption thereto.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall be liable to Executive or any other person for any claim, loss,
liability or expense arising out of any interest, penalties or additional taxes
due by Executive or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A of
the Code. Executive represents and warrants that Executive has reviewed or will
review with his own tax advisors the federal, state, local and employment tax
consequences of entering into this Agreement, including, without limitation,
under Section 409A of the Code, and, with respect to such matters, Executive
relies solely on such advisors.
[Signature Page Follows]

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 14   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                      SYKES ENTERPRISES, INCORPORATED       EXECUTIVE    
 
                    By:   /s/ James T. Holder       /s/ Charles E. Sykes        
             
 
  Name:   James T. Holder       CHARLES E. SYKES    
 
  Title:   Sr. Vice President & General Counsel            
 
                   
 
              Address:    
 
                   
 
                   
 
                   
 
                   

          Executive Evergreen - CEO   Sykes Enterprises Incorporated   _________
Revised 12/08   Page Number 15   Initial

 



--------------------------------------------------------------------------------



 



Charles E. Sykes
EXHIBIT “A” TO EMPLOYMENT AGREEMENT

     
Base Salary:
  $10,576.92 per week payable bi-weekly effective December 8, 2008.
 
   
Performance Bonus:
  Eligible to participate in performance based bonus plan.
 
   
Fringe Benefits:
  Eligible for standard executive benefits
 
   
Renewal Notice Period:
  One hundred and eighty (180) days

The Company reserves the right, at its discretion, at such time or times as it
elects, to change or eliminate incentives or other benefits.
     IN WITNESS WHEREOF, the parties have executed this Exhibit A as of the 30th
day of December, 2008.

                      SYKES ENTERPRISES, INCORPORATED       EXECUTIVE    
 
                    By:   /s/ James T. Holder       /s/ Charles E. Sykes        
             
 
  Name:   James T. Holder       CHARLES E. SYKES    
 
  Title:   Sr. Vice President & General Counsel            

          Executive/ Term or Renewal Period   Sykes Enterprises Incorporated  
_________ Revised 12/08   Page Number 16   Initial

 